Citation Nr: 0207637	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  92-04 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) form 
February 1989 to July 1989, and active military service from 
October 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision in 
which the RO denied service connection for a psychiatric 
condition.  The veteran filed a notice of disagreement in the 
same month and a statement of the case (SOC) was issued in 
March 1992.  The veteran submitted a substantive appeal in 
March 1992.  By decision of March 1998, the Board remanded 
the issue of service connection for an acquired psychiatric 
disorder to the RO for readjudication consistent with cited 
court precedent and regulatory criteria, and for further 
evidentiary development.  Per Board remand instruction, the 
RO issued a supplemental SOC in February 2002, and the case 
was subsequently returned to the Board.


FINDINGS OF FACT

1.  The duties to notify and assist the veteran regarding his 
claim for service connection for an acquired psychiatric 
disorder have been substantially fulfilled.

2.  The veteran's alcohol dependence disorder is due to 
alcohol abuse.

3.  The veteran's bipolar disorder is not related to service.

4.  The veteran's obsessive compulsive disorder pre-existed 
service, but did not increase in severity in service.



CONCLUSION OF LAW

The veteran's acquired psychiatric disorder was not incurred 
in or aggravated by service, nor was psychoses initially 
manifested to a compensable degree within one year post-
service.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 1137, 
1153, 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.306(b)(2), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records suggest that the veteran attempted to 
enlist in the U.S. Navy in 1987.  On enlistment examination 
in December 1987, the veteran's psychiatric health was listed 
as normal.  The veteran indicated that he did not suffer 
depression, excessive worry, or nervousness.  The veteran 
denied alcohol abuse.  There were no further records related 
to the veteran's attempted enlistment in the U.S. Navy.

The veteran's report of separation (Form DD214) indicates 
that he served in the U.S. Army National Guard from February 
1989 to July 1989.  His application processing forms show 
that he was convicted on two occasions for driving under the 
influence of alcohol (DUI), in 1985 and 1986.  In 
prescreening forms completed in January 1989, the veteran 
reported never being treated for a mental condition.

Service personnel records show that the veteran was 
physically assaulted in June 1989, sustaining laceration to 
his right eye, lid, and cheek.  He was treated for two days 
following the assault, and released for duty.  In July 1989, 
it was determined that the injury was incurred in the line of 
duty.  He was on active duty for training (ACDUTRA) at the 
time of the assault.  

According to the veteran's Form DD214, the veteran served in 
the U.S. Army from October 1990 to September 1991.  On 
entrance examination in September 1990, the veteran 
psychiatric health was listed as normal.  The veteran denied 
alcohol abuse.  In February 1991, the veteran sought 
treatment from the Alcohol and Drug Abuse Prevention and 
Control Program (ADAPCP).  The veteran was diagnosed with 
ethyl alcohol dependence.  A mental status evaluation report 
was provided in May 1991.  The veteran's behavior was 
described as passive, with anxiety and depression.  Listed 
remarks included observations concerning alcohol abuse and 
situational anxiety and depression.  It was determined that 
there was no evidence of a psychiatric disorder of sufficient 
severity to warrant disposition through medical channels.  
Service medical records include normal magnetic resonance 
imaging (MRI) findings in June 1991.  In September 1991, the 
veteran's progress was determined by the clinical director to 
be unsatisfactory, and separation from service was 
recommended.  The May 1991 mental status evaluation report 
was associated with the veteran's July 1991 separation 
examination report, and no further psychiatric examination 
was provided.  

In September 1991, the veteran filed a claim of service 
connection for, inter alia, a psychiatric disorder.  A VA 
examination was provided in October 1991.  The VA examiner 
noted that the veteran was discharged from service in the 
context of failed alcohol rehabilitation treatment.  On 
mental status evaluation, the veteran was deemed normal in 
all areas, and an anxious mood was noted.  The VA examiner 
diagnosed alcohol abuse and dependence.  By decision of 
January 1992, the RO denied, inter alia, service connection 
for a psychiatric disorder, as no current psychiatric 
condition was shown on examination.

In January 1992, the veteran provided a release for service 
medical records from the Baumholder Community Counseling 
Center.  The veteran indicated that Baumholder Community 
Counseling Center was a source of relevant treatment between 
March 1991 and September 1991.  Records from the Baumholder 
Community Counseling Center and additional service personnel 
records were obtained.  An undated unit commander's report 
recommended psychiatric examination.  The unit commander 
opined that the veteran suffered alcoholism and showed signs 
of depression.  The unit commander added that the veteran was 
often the "butt of other soldiers' joking and ribbing," and 
that the veteran was under consideration for elimination from 
service for rehabilitation failure.  In June 1991, the 
veteran's mental status was determined to be essential 
normal, and a normal neurological examination was reported 
(except for speech difficulty).  In a summary of 
rehabilitation efforts the same month, the clinical director 
concluded that further alcohol abuse rehabilitation was not 
justified in light of the veteran's lack of progress, and 
recommended that discharge from military service be effected.  

The RO denied the veteran's service-connection claim for a 
psychiatric disorder in January 1992.  The veteran submitted 
a notice of disagreement the same month.  The veteran 
included duplicative service medical evidence, and some 
service personnel records not previously of record.  The 
service personnel records concerned four infractions for 
which the veteran was counseled.  On May 4, 1991, the veteran 
was observed to be drunk, endangering him and his fellow 
platoon members.  On May 6, 1991, the veteran failed to 
prepare for duty.  On May 8, 1991, the veteran failed to 
report on time and was reportedly drinking alcohol the 
previous night.  In acknowledgment, the veteran reported 
difficulties in handling stress and mental problems.  On May 
9, 1991, the veteran failed to obey a lawful order.  

In February 1992, the veteran submitted a letter indicating 
that he received relevant treatment at the Charleston VA 
Medical Center (VAMC).  The veteran submitted his substantive 
appeal in March 1992, and requested a hearing before a local 
hearing officer.  

A hearing was held at the RO before a local hearing officer 
in May 1992.  The veteran testified that he did not have 
psychiatric problem prior to entering service.  He described 
his first assignment on active duty in Germany, and his 
problems being "accepted."  He was teased due to his speech 
impairment.  He explained that he started drinking heavily 
soon after.  The veteran admitted that he underwent alcohol 
rehabilitation.  He remembered being so depressed that he 
verbalized suicide.  The veteran stated that a report from E. 
Supplee, a captain, would indicate that he had a psychiatric 
disorder in service.  The hearing officer agreed to request 
the relevant service records.

The RO obtained service personnel records in June 1992.  The 
additional service personnel records contained no relevant 
evidence.  The RO also obtained the identified service 
medical evidence from E. Supplee, Ph.D.  The service medical 
records included the documents related to the veteran's in-
service treatment for alcohol dependence and the results of 
intelligence testing.  In February 1991, upon entry into an 
alcohol abuse rehabilitation program, the veteran was 
diagnosed with alcohol dependence.  The veteran was deemed to 
have made unsatisfactory progress during rehabilitation in 
August 1991.  In a July 1992 memorandum, Dr. Supplee provided 
a summary of service medical treatment.  Dr. Supplee reported 
that, during evaluation in service, the veteran stated that 
he had been diagnosed as "obsessive-compulsive" in service.  
Dr. Supplee explained that the veteran underwent mental 
status examination and intelligence testing in service.  He 
provided that the veteran's primary difficulty was alcohol 
consumption, and Dr. Supplee diagnosed alcohol dependence.  

In a statement filed in October 1992, the veteran identified 
Columbia VAMC as a source of relevant treatment records.  In 
a December 1992 statement, the veteran clarified that J. 
Murphy, Ph.D., of Beaufort, S.C., was a source of relevant 
treatment through the VA vocational rehabilitation program.  
In March 1993, the RO received a copy of a 
vocational/educational evaluation, completed by Dr. Murphy.  
The veteran was described as highly anxious throughout the 
interview.  The evaluation contained no psychiatric 
evaluation or psychiatric diagnosis, but recommended a 
psychoeducational evaluation.  In April 1993, the veteran 
submitted a letter from W. Stokes, an assistant dean of a 
local college.  Mr. Stokes described the veteran's speech 
impairment and its impact on the veteran's inability to 
complete a teacher's certification course.

In July 1993, the RO verified that complete service medical 
records from the Army National Guard concerning the veteran's 
ACDUTRA had been obtained.  Later the same month, the veteran 
and his representative submitted a June 1993 private 
psychiatric evaluation by M. Walsh, M.D., of the Medical 
University of South Carolina.  The veteran provided his 
psychiatric and social history.  Based on the veteran's 
report of medical history, Dr. Walsh suggested that the 
veteran was possibly diagnosed with obsessive compulsive 
disorder by a psychiatrist in service.  Dr. Walsh diagnosed 
obsessive compulsive disorder, with a history of hypomanic 
episode during basic training.

In a report of contact in December 1993, the veteran 
identified Fayetteville VAMC as a source of relevant 
treatment records.  In June 1994, the veteran withdrew 
several unrelated service-connection claims, but maintained 
his appeal for service connection of a psychiatric disorder.  

In June 1994, the veteran's representative submitted 
additional evidence.  The evidence included medical 
examinations provided by the South Carolina Vocational 
Rehabilitation Program to determine the veteran's eligibility 
for Social Security benefits.  In a mental status examination 
report dated in March 1994, S. Shaffer, M.D., reported that 
he found no indication of any major depression or psychosis.  
A history of alcohol dependence and obsessive compulsive 
disorder was noted, and it was opined that the difficulties 
intensified while the veteran was in service.  Dr. Shaffer 
concluded that the veteran's obsessive-compulsive-disorder 
symptoms and anxiety would interfere with vocational and 
educational endeavors.  

In March 1995, the RO obtained private medical records from 
the Coastal Empire Mental Health Center.  A December 1994 
treatment report provided a diagnosis of obsessive compulsive 
disorder, and a developmental language disorder by history.  

An RO hearing before a local hearing officer was held in 
April 1996.  The veteran indicated that he was seeking 
service connection for obsessive compulsive disorder, 
depression, and anxiety.  The veteran testified that he had 
symptoms of depression and obsessive compulsive disorder in 
service.  The veteran indicated that his psychiatric symptoms 
first emerged after he was assaulted in 1989.  He stated that 
he voluntarily enrolled in an alcohol-abuse-treatment 
program, where he was treated by Dr. Supplee.  Six months 
after discharge, the veteran was provided a vocational 
evaluation by Dr. Murphy (previously of record).  The veteran 
stated that she diagnosed low self-esteem and anxiety.  

During the hearing, the veteran and his representative 
submitted additional private medical records from the Coastal 
Empire Mental Health Center.  A December 1994 report lists 
diagnoses of depression, anxiety, and obsessive compulsive 
disorder.  In February 1995, the veteran's depression was 
described as stable.  In April 1995, the veteran's depression 
was described as controlled.  A psychiatric evaluation in 
October 1995 listed diagnoses of obsessive compulsive 
disorder, in remission and history of depression in 
remission.  In two letters dated in January 1996, treating 
physician R. Judice, M.D., of the Coastal Empire Community 
Mental Health Center, indicated that the veteran had been 
treated for obsessive compulsive disorder since 1994.  In the 
first letter, Dr. Judice suggested that the veteran's 
obsessive compulsive disorder was in remission.  In the 
second letter, Dr. Judice indicated that the veteran's 
symptoms of obsessive compulsive disorder were controlled by 
Zoloft.

The veteran also submitted additional service medical 
records, largely cumulative of service medical evidence 
previously obtained.  Non-duplicative service medical records 
included an April 1991 psychiatric evaluation by Dr. Supplee.  
A medical history of obsessive compulsive disorder was noted.  
The veteran recalled that a state vocational rehabilitation 
agency diagnosed the disorder while he lived in his home 
state.  Dr. Supplee diagnosed alcohol abuse, and ruled out 
alcohol dependence and major depression.

By statement of January 1997, the veteran identified 
Charleston VAMC as a source of relevant treatment.  He 
attached October 1996 treatment notes from Charleston VAMC, 
providing diagnoses of obsessive compulsive disorder by 
history, and generalized anxiety disorder.  Additional 
Charleston VAMC treatment records show, in relevant part, 
that the veteran was diagnosed with obsessive compulsive 
disorder, manic depressive episode, and anxiety disorder.  In 
February 1997, the veteran was diagnosed with manic 
depressive episode, obsessive compulsive disorder, and 
generalized anxiety disorder.  The diagnoses were continued 
in June 1997.

In a November 1997 statement, the veteran's representative 
sought to amend the service connection claim to include post-
traumatic stress disorder (PTSD).  Attached to the statement 
were VA treatment records from the Savannah VA Outpatient 
Clinic (OPC), in Savannah, Georgia.  The records included an 
August 1997 entry concerning the "need to entertain" a 
diagnosis of PTSD, although no overt clinical signs were 
apparent at the time.  In September 1997, the veteran was 
diagnosed with obsessive compulsive disorder, bipolar 
disorder, generalized anxiety disorder, and vocal tics with 
anxiety.

The RO subsequently provided a questionnaire designed to 
elicit details concerning the veteran's stressors.  In his 
December 1997 response, the veteran contended that a personal 
assault in service contributed to his psychiatric condition.  
He stated that Dr. Walsh (of the Medical University of South 
Carolina) suggested a relationship between obsessive 
compulsive disorder and the aggravated assault in service.  

In February 1998, the veteran submitted a letter from a 
private treatment provider, C. Sobin, Ph.D., of Rockefeller 
University.  According to the letter, the veteran 
participated in a research program and was diagnosed with 
specific phobia (onset age 5), obsessive-compulsive disorder 
(onset age 15), and bipolar disorder (onset, age 32).  

By Board decision of March 1998, the veteran was denied 
service connection for PTSD.  The issue of entitlement to 
service connection for a psychiatric condition other than 
PTSD was remanded to the RO for further development.  
Specifically, the undersigned directed the RO to provide a VA 
examination to determine the relationship between the 
veteran' s disorder and service.  The RO subsequently 
requested that the veteran identify all sources of VA and 
non-VA psychiatric treatment.

Pursuant to RO inquiry, the veteran identified Beaufort 
Jasper Comprehensive Health Services, Beaufort County Alcohol 
and Drug Abuse Department, and Coastal Empire Community 
Mental Health Center (records previously obtained), as 
sources of relevant treatment.  The veteran added that M. 
Mobley, M.D., interviewed him in January 1998 for Social 
Security purposes.

In an April 1998 letter, following RO inquiry, Dr. Shaffer 
(who provided a March 1994 report of mental status) explained 
that he examined the veteran in February 1994 for the South 
Carolina Vocational Rehabilitation Program to determine the 
veteran's eligibility for Social Security benefits.  He added 
that the veteran was not patient for treatment purposes.  The 
same month, the RO received a letter from Dr. Sobin of 
Rockefeller University, explaining that the veteran 
participated in a research protocol involving an three-hour 
interview with a clinician in October 1997.  She explained 
that the university was not a treatment facility, and the 
veteran was not a patient.

In May 1998, upon RO request, the veteran's private attorney 
(who represented the veteran in his claim for Social Security 
disability benefits), E. Swierk, provided all medical 
evidence held in her office.  The medical evidence provided 
was duplicative of documents later provided by the Social 
Security Administration (SSA), to be discussed below.

In June 1998, the Beaufort County Alcohol Abuse Department 
submitted records dated November 1994 to February 1997 
showing participation in the Alcohol and Drug Safety Action 
Program (ADSAP).  Upon clinical interview in November 1994, 
the veteran was diagnosed with obsessive compulsive disorder 
by history, ruling out alcohol abuse.  In September 1995, the 
veteran was diagnosed with obsessive compulsive disorder.  In 
September 1996, the veteran was admitted to ADSAP pursuant to 
county relicensing requirements.  Upon clinical assessment, 
the veteran was diagnosed with alcohol dependence in full 
remission, and obsessive compulsive disorder by history, in 
remission.  Later in October 1996, the veteran was readmitted 
to ADSAP after receiving two DUI's.  Other records concerned 
the veteran's participation in group therapy.  In February 
1997, the veteran was diagnosed with alcohol dependence, in 
full remission.

Beaufort Jasper Comprehensive Health Services submitted 
records in July 1998.  Pertinent medical records reveal in 
February 1995 was diagnosed with depression, stable, with 
weight loss and fatigue, following the veteran's complaints 
of the same.  In April 1995, he was diagnosed with 
depression, controlled, and it was noted that Coastal Empire 
Mental Health Center increased anti-depressant medication 
dosage.  In September 1995, he was diagnosed with depression, 
improved.  In March 1996, the veteran was diagnosed with 
obsessive compulsive disorder with depression.  In June 1996 
and September 1996, the veteran was diagnosed with depression 
and obsessive compulsive disorder, both controlled.

In July 1998, the veteran submitted documentation 
demonstrating that the reason for separation listed in his 
Form DD214 was changed from "alcohol abuse rehabilitation 
failure" to "alcohol rehabilitation failure."  In August 
1998, the veteran's representative submitted additional 
medical evidence.  Medical records not previously associated 
with the claims folder included August 1998 Brooklyn VAMC 
treatment records primarily concerning the veteran's ocular 
health and folic acid deficiency.

In August 1998, the SSA submitted the veteran's 
administrative records.  Non-duplicative medical evidence 
included a psychiatric evaluation provided by M. Mobley, 
M.D., in conjunction with the SSA eligibility determination.  
Dr. Mobley diagnosed obsessive compulsive personality 
disorder, major depressive episode, recurrent; generalized 
anxiety disorder; and history of alcohol dependence.

A VA examination was provided in November 1998.  After a 
comprehensive interview, the examiner reported diagnoses of 
anxiety disorder, probably obsessive-compulsive in nature; 
dysthymic disorder, ruling out organic affective disorder; 
and alcohol dependence by history.  In reviewing the claims 
folder, the examiner stated that similar observations were 
repeated in previous psychiatric and psychological 
evaluations.  

In June 1999, the veteran's representative submitted evidence 
that the veteran had been determined "disabled" for SSA 
benefits purposes as of January 1998. 

In March 2000, the RO received an addendum to the November 
1998 VA examination.  Dated in October 1999, the VA 
examiner's report indicated he reviewed the veteran's claims 
folder again.  The VA examiner added that the veteran's 
anxiety disorder with obsessive-compulsive traits probably 
existed prior to service, and worsened to some extent in 
Germany.  The VA examiner diagnosed that social phobia 
secondary to speech pathology clearly existed prior to 
service, and stated that it worsened in service, but would 
probably have done so naturally.  The VA examiner added that 
the aforementioned diagnoses were supported by Dr. Sobin and 
Dr. Shaffer's reports.  The VA examiner also diagnosed 
dysthymic disorder, and that such disorder probably preceded 
enlistment.  He added that a worsening of the veteran's 
dysthymic disorder by his service experience was 
indisputable.  The veteran added that the veteran suffered 
avoidant personality disorder, with etiology prior to 
service, probably worsened in service, but would have 
naturally if not treated.

Records were received from the Bluegrass Regional Mental 
Health - Mental Retardation Board.  A comprehensive 
examination report was issued based on clinical interviews in 
November and December 1999.  The diagnoses listed were 
bipolar disorder and history of alcohol dependence.  The 
private examiners added that, based on assessment tools used 
during the interview, the evidence did not support a 
diagnosis of PTSD, panic attacks, social phobia, or obsessive 
compulsive disorder.  The examiners added that the veteran 
may seek psychiatric assistance as a way to obtain some 
secondary gain (e.g., VA financial support).

Another VA examination was provided in May 2000.  The VA 
examiner stated that he reviewed the claims folder.  The VA 
examiner diagnosed obsessive compulsive disorder, in partial 
control; alcohol dependence, in partial remission; and mixed 
receptive expressive language disorder, acquired).  The 
examiner opined that the veteran's obsessive compulsive 
disorder appeared to have pre-existed the veteran's active 
duty and ACDUTRA and would appear to be indisputable based on 
the veteran's admission of symptomatology at age fifteen.  He 
added that the veteran's obsessive compulsive disorder at 
least as likely as not increased in severity during the 
active duty phase (not ACDUTRA phase), and that, within 
reasonable medical likelihood, the increase was due to the 
natural waxing and waning of the condition.  The veteran did 
not appear to have sufficient symptomatology to have required 
treatment in service.  The VA examiner stated that the 
veteran's mixed receptive/expressive disorder and personality 
disorder pre-existed service, but had no relationship with 
the veteran's service.  The VA examiner opined that the 
veteran did not suffer from generalized anxiety disorder, 
Tourette's disorder, social phobia, "depression," or 
dysthymic disorder.  He cited a similar opinion in June 1993 
by Dr. Walsh of the Medical University of South Carolina.  
"Depression" terminology that appeared in service records 
was not clinical depression separate from his alcohol 
dependence.  The VA examiner noted that anxiety is a 
manifestation of obsessive compulsive disorder. 

In March 2001, the RO notified the veteran of its duty to 
assist pursuant to the Veterans Claims Assistance Act of 
2000.  The March 2001 letter outlined the evidence necessary 
to substantiate a service connection claim, and requested the 
veteran to identify or submit additional supportive evidence.

In June 2001, the RO received updated VA medical records from 
the Lexington VAMC.  In December 1999, the veteran was 
diagnosed with obsessive compulsive disorder.  In February 
2000, the veteran was diagnosed with anxiety and depression.  
In March 2001, the veteran was admitted for alcohol 
detoxification.  His discharge diagnoses were alcohol abuse, 
bipolar II disorder, and obsessive compulsive disorder.  
These diagnoses were continued in May 2001.  In September 
2001, diagnoses of bipolar disorder with anxiety and with 
obsessive compulsive disorder were reported.  In December 
2001, primary diagnoses of alcohol dependence and bipolar 
disorder were reported.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2001).  A preexisting injury or disease 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a veteran 
served 90 days or more during a war period or after December 
31, 1946, and psychoses initially manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§ 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of a 
current disability that is related to service.  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  The Board observes that, as of 
2001, current medical evidence of record shows psychiatric 
diagnoses of alcohol dependence, bipolar disorder, and 
obsessive compulsive disorder.  The Board will confine review 
of the veteran's entitlement to service connection for an 
acquired psychiatric disorder to the aforementioned, 
currently diagnosed psychiatric disorders.

First, the Board acknowledges that the diagnosis of alcohol 
dependence has been confirmed since the veteran's service, 
and the record suggests that alcohol dependence may have pre-
existed service.  However, as a matter of law, primary 
service connection for alcohol and drug abuse is specifically 
precluded because it is considered to be "willful 
misconduct."  38 U.S.C.A. § 105, 1110. 

Second, regarding bipolar disorder, the record neither 
establishes that the veteran suffered bipolar disorder, or 
symptoms of bipolar disorder, in service; nor indicates that 
bipolar disorder might be associated with service in any way.  
The earliest medical evidence demonstrating a diagnosis of 
bipolar disorder appears in September 1997 VA medical 
records.  In the absence of medical evidence linking to 
bipolar disorder to service, service connection must be 
denied.  38 U.S.C.A. § 1110, 1131.

Following a complete review of the claims folder, the Board 
finds that service connection for obsessive compulsive 
disorder is not warranted as the disorder, which pre-existed 
service, was not aggravated by service.  As an initial 
matter, due to the absence of medical evidence of an existing 
psychiatric disorder upon the veteran's entry into service, 
the Board observes that clear and unmistakable evidence is 
necessary to establish that his psychiatric disorder pre-
existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
In determining that clear and unmistakable evidence of pre-
existence has been provided, the Board cites the May 2000 VA 
medical opinion indicating an indisputable onset of obsessive 
compulsive disorder prior to service based on the veteran's 
report of symptomatology at age fifteen.  Furthermore, in 
April 1991, while in service, the veteran admitted to Dr. 
Supplee that he had been diagnosed with obsessive compulsive 
disorder prior to service.  The Board finds that the 
veteran's admission during clinical evaluation was credible 
and, although does not alone establish that obsessive 
compulsive disorder pre-existed service, has considerable 
weight in the context of the previously cited medical 
opinion.  In summary, the Board determines that there is 
clear and unmistakable evidence that the veteran's obsessive 
compulsive disorder pre-existed his service (both ACDUTRA and 
active military duty).  38 C.F.R. § 3.304(b)(2).

However, the evidence of record does not demonstrate that the 
veteran's obsessive compulsive disorder increased in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b).  Section 1153 of title 38, United States Code, 
requires evidence of an increase in the severity of the 
preexisting condition, as distinguished from a mere 
recurrence of manifestations, or temporary flare-up.  Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The 
evidence of record demonstrates only a slight in-service 
recurrence of manifestations of obsessive compulsive 
disorder, undetectable to psychiatric treatment providers.  
Service medical evidence provide no complaints, treatment, or 
diagnosis of a psychiatric disorder during the veteran's 
ACDUTRA and, during the veteran's active duty, a psychiatric 
disorder was specifically ruled out for medical treatment 
purposes.  The only psychiatric diagnosis provided upon the 
veteran's separation from active duty was alcohol dependence.  
Consistent with service medical evidence, the May 2000 VA 
examiner opined that the veteran's obsessive compulsive 
disorder underwent a natural increase in severity, apparently 
insufficient to have required medical treatment.  

Against the conclusion that the veteran's obsessive 
compulsive disorder did not increase in severity in service 
are the statements of Dr. Shaffer.  While the Board gives 
weight to statements of Dr. Shaffer, he apparently relied 
solely on the veteran's report of his service medical 
history, as he did not indicate review of service medical 
records.  According to Dr. Shaffer's examination report, the 
only service medical evidence made available prior to 
examination was Dr. Supplee's July 1992 memorandum.  Dr. 
Supplee's memorandum did not suggest evidence of obsessive 
compulsive disorder in service.  When a medical opinion 
relies wholly or partially on the veteran's own report of his 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts as alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  Furthermore, Dr. Shaffer failed to 
provide the objective findings that formed his conclusion 
that the veteran's obsessive compulsive intensified while the 
veteran was in the Army.

In a March 2000 addendum, the November 1998 VA examiner 
suggested that the veteran's suffered an anxiety disorder 
with obsessive compulsive traits that "worsened to some 
extent" during the veteran's active duty service in Germany.  
The Board determines that the November 1998 VA examiner's 
opinion was inadequate as it failed to reconcile the 
inconsistent medical finding appearing in the May 1991 in-
service mental status examination, that there was no evidence 
of a psychiatric disorder of sufficient severity to warrant 
disposition through medical channels.  

In conclusion, the preponderance of the evidence demonstrates 
that the veteran's obsessive compulsive disorder did not 
increase in disability during service.  In light of service 
medical examination and the comprehensive May 2000 VA 
examination report, service connection for obsessive 
compulsive disorder is denied.

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has redefined the duty to assist the veteran regarding his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (current version at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  The 
Veterans Claims Assistance Act of 2000 revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The new law also provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim, and provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), 
(d); see the implementing regulations at 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).

In this regard, the Board finds that, by virtue of the RO's 
March 2001 letter to the veteran, the veteran and his 
representative were clearly advised of the types of evidence 
necessary to substantiate the claim.  Furthermore, the RO has 
undertaken all development outlined in the March 1998 Board 
remand and, after specifically requesting the veteran 
identify all VA and non-VA sources of psychiatric treatment, 
obtained all records so identified by the veteran.  The Board 
also observes that two VA examinations were provided in the 
course of the appeal.  In conclusion, the Board determines 
that the issue on appeal has been substantially developed, 
and no further assistance is warranted pursuant to the 
Veterans Claims Assistance Act of 2000.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

